DETAILED ACTION
This Office action is in response to the amendment and remarks filed on January 22nd, 2021.  Claims 1-2, 4, and 6-20 are pending, with claim 20 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on January 22nd, 2021.  These drawings are accepted and overcome the prior objections to the drawings.
Allowable Subject Matter
Claims 1-2, 4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-2, 4, 6-15, and 20, the prior art of record does not disclose a water disinfection chamber comprising: a chamber defined by walls and having an inlet, an outlet, and a central portion having a diameter, said inlet and said outlet having a conical shape including a first end having a diameter equal to said central portion diameter and a second end having diameter less than said central portion diameter and forming a chamber neck, and a plurality of LEDs mounted in at least said outlet of said chamber walls and disposed around a circumference of said chamber outlet, wherein in combination, said plurality of LEDs are configured for emitting a UV radiation dose of predetermined intensity in a desired germicidal UV range, wherein said flow of liquid flowing through said chamber has a predetermined fluid velocity, and wherein said UV radiation dose of predetermined intensity is a desired germicidal UV range is selected 
The closest prior arts of record are US 2017/0166457 (Rimbault et al.), US 2015/0060692 (Chen et al.), and US 2006/0163126 (Maiden).  Rimbault et al. discloses a chamber as claimed, with a central portion and conical inlet and outlet, and further discloses a plurality of UV LEDs for disinfecting a flowing fluid (fig. 1A).  Rimbault does not disclose mounting the LEDs in the conical outlet.  Chen et al. discloses a chamber with a central portion and two conical portions, with UV LEDs in the conical portions (fig. 1) but the conical portions do not include the inlet and outlet, and it would not be obvious to combine them with the inlet and outlet because they are designed to create a reflection chamber separated from the fluid flow.  Maiden discloses a chamber with a conical outlet and UV LEDs in the fluid outlet (fig. 9, element 22), but the UV LEDs in the conical portion are not along the walls.  These arts, taken alone or together, do not disclose the claimed invention.  Substantially the same reasons for allowance apply to claims 16-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896